DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 23-39 in the reply filed on 12 Jan 2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 Jan 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 19 Nov 2018 under 35 U.S.C. 119(e).
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Objections
Claims 2 and 33 are objected to because of the following informalities:  
“the portion of the surgical margin” should read “the portion of the plurality of portions of the surgical margin” (claim 2); and
“the markers” should read “the plurality of markers” (claim 33).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “wherein the indicator is different from another indicator, associated with another marker of the plurality of markers, so as to distinguish a particular marker from the other marker in the radiological scan”. In the intended result another marker in the radiological scan”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 23, and 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbs et al. (US PG Pub No. 2011/0004094, applicant provided in IDS of 17 May 2021) - hereinafter referred to as Stubbs.
Regarding claim 1, Stubbs discloses a marker (Fig. 12F-G: device 180) comprising:
a first element (protrusion 162) to attach the marker ([0095]: protrusions 162 can bluntly penetrate into the surrounding tissue) to a portion, of a plurality of portions, of a surgical margin of a surgical cavity located in a body of a patient (Fig. 13: anterior and posterior views of treatment margin; [0099]: radiograph shows the implanted shaping target device and a treatment margin around the implanted device); and
a second element (Fig. 12F-G and [0097]: surface of device embossed or molded with raised letters) attached to the first element (Fig. 12F-G and [0095]: surface of device 180 on which protrusions 162 provided), 
wherein the second element comprises: an indicator to uniquely identify the portion of the surgical margin through a radiological scan (Fig. 12F-G: letters on surface of device 180; [0097]: surgeon implants the device 
Regarding claim 2, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the plurality of portions of the surgical margin comprise at least two of: an anterior portion, a posterior portion, a lateral portion, a medial portion, a superior portion, or an inferior portion ([0097]: surgeon implants the device after performing the lumpectomy and places the device in a specific orientation that matches the orientation of the patient ... surgeon uses the implanted device with letter markings to ascertain the lateral anterior location of the tissue of the lumpectomy cavity to be excised; Fig. 13: anterior and posterior views of treatment margin; [0099]: radiograph shows the implanted shaping target device and a treatment margin around the implanted device).
Regarding claim 3, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:

Regarding claim 4, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the indicator is to distinguish the portion of the surgical margin relative to another portion, of the plurality of portions, of the surgical margin (Fig. 12F-G: letters on surface of device 180; [0098]: surgeon implants the device after performing the lumpectomy and places the device in a specific orientation that matches the orientation of the patient ... surgeon uses the implanted device with letter markings to ascertain the lateral anterior location of the tissue of the lumpectomy cavity to be excised).
Regarding claim 5, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the indicator comprises an alphanumeric character associated with the portion of the surgical margin (Fig. 12F-G and [0097]: surface of the device is embossed or molded with the raised letters for orientation ... 
Regarding claim 7, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the first element (protrusion 162) comprises: a protrusion (protrusion 162) projecting from the second element (Fig. 12F-G: surface of device 180),
wherein the protrusion is to penetrate into a body tissue of the body of the patient ([0095]: protrusions 162 can bluntly penetrate into the surrounding tissue), and
wherein the protrusion is to irreversibly deform to attach the marker to the body tissue ([0095]: texturing the outer surface accelerates the absorption rate of the implant relative to smooth surfaced devices).
Regarding claim 9, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the first element (protrusion 162) comprises a protrusion to penetrate into the body of the patient ([0095]: protrusions 162 can bluntly penetrate into the surrounding tissue).
Regarding claim 23, Stubbs discloses a marker (Fig 12F-G: device 18) comprising:
a main body comprising: an indicator (Fig. 12F-G: one of the letters on surface of device 180) for uniquely distinguishing a portion of a surgical cavity from 
wherein, in a radiological scan of a targeted radiation, a remaining portion of the main body has a different visibility than the indicator ([0098]: Radiovisible markers of varying size can be placed at various locations (e.g., short marker in the superior region, longer marker in the inferior region, wide marker in the lateral region, and narrow marker in the medial region of the device)).
Regarding claim 29, Stubbs discloses all limitations of claim 23, as discussed above, and Stubbs further discloses:
wherein, through the radiological scan in the body of the patient, the indicator (Fig. 12F-G: one of the letters on surface of device 180) uniquely identifies a location of a margin of the surgical cavity with respect to remaining margins of the surgical cavity which are embedded with different markers than the marker (Fig. 12F-G: other letters on surface of device 180; ([0098]: Radiovisible markers of varying size can be placed at various locations (e.g., short marker in the superior region, longer marker 
Regarding claim 30, Stubbs discloses all limitations of claim 23, as discussed above, and Stubbs further discloses:
wherein, through the radiological scan in the body of the patient, the indicator (Fig. 12F-G: one of the letters on surface of device 180) uniquely identifies a location of a margin of the surgical cavity with respect to remaining margins of the surgical cavity, which are embedded with different markers than the marker, based on differences between the indicator of the marker and indicators of the different markers (Fig. 12F-G: other letters on surface of device 180; ([0098]: Radiovisible markers of varying size can be placed at various locations (e.g., short marker in the superior region, longer marker in the inferior region, wide marker in the lateral region, and narrow marker in the medial region of the device)),
the differences including an alphanumeric character associated with a particular portion of the surgical cavity (Fig. 12F-G and [0097]: surface of the device is embossed or molded with the raised letters for orientation ... surgeon uses the implanted device with letter markings to ascertain the lateral anterior location of the tissue of the lumpectomy cavity to be excised).
Regarding claim 31, Stubbs discloses a plurality of markers (Fig. 15C-K: spheres 216, flat caps 228, curved caps 226), each marker of the plurality of markers (Fig. 15C-K: each of spheres 216, flat caps 228, curved caps 226) comprising:

wherein the indicator is different from another indicator, associated with another marker of the plurality of markers (Fig. 15C-K: marker letters 224 on each of each of spheres 216, flat caps 228, curved caps 226), so as to distinguish a particular marker from the other marker in the radiological scan ([0102]: imageable letters 224 including A (anterior) P (posterior), S (superior), I (inferior), M (medial), L (lateral or left), and R (right) indicating a direction or orientation ... the portion of the device labeled “superior” will be placed in a manner that signifies the cephalad-most portion of the lumpectomy cavity).
Regarding claim 32, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:

Regarding claim 33, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:
wherein throughout an entirety of the markers, only a material of indicia of the main body of each marker is detectable by a radiological ray in the targeted radiation (Fig. 15C-K and [0102]: radiopaque wire (e.g., titanium, stainless) formed into the shape of letters 224 such as A (anterior) P (posterior), S (superior), I (inferior), M (medial), L (lateral or left), and R (right)).
Regarding claim 34, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:
wherein through the radiological scan in the body of the patient, an indicator of each marker ((Fig. 15C-K: marker letters 224) uniquely identifies a location of the surgical margin of the surgical cavity with respect to remaining margins of the surgical cavity, which are embedded with the 
Regarding claim 35, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:
wherein the indicator (Fig. 15C-K: one of marker letters 224) comprises:
a first alphanumeric character (Fig. 15C-K: one of marker letters 224) associated with the portion of the surgical margin, wherein the other indicator comprises a second alphanumeric character (Fig. 15C-K: another one of marker letters 224) associated with another portion, of the plurality of portions, of the surgical margin (Fig. 15C-K: marker letters 224 and [0102]: imageable letters 224 including A (anterior) P (posterior), S (superior), I (inferior), M (medial), L (lateral or left), and R (right) indicating a direction or orientation), and wherein the first alphanumeric character and the second alphanumeric character are different alphanumeric characters (Fig. 15C-K and [0102]: imageable letters 224 
Regarding claim 36, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:
wherein each marker identifies the surgical margin among surgical margins differently from indicators of remaining markers of the plurality of markers, which identify remaining margins of the surgical margins, based on at least one of: an alphanumeric character associated with the portion of the surgical margin (Fig. 15C-K: marker letters 224 and [0102]: imageable letters 224 including A (anterior) P (posterior), S (superior), I (inferior), M (medial), L (lateral or left), and R (right) indicating a direction or orientation ... the portion of the device labeled “superior” will be placed in a manner that signifies the cephalad-most portion of the lumpectomy cavity).
Regarding claim 37, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:
wherein the indicator of the main body of each marker is different from indicators of remaining markers of the plurality of markers based on an alphanumeric character associated with the portion of the surgical margin (Fig. 15C-K: marker letters 224 and [0102]: imageable letters 224 including A (anterior) P (posterior), S (superior), I (inferior), M (medial), L (lateral or left), and R (right) indicating a direction or orientation ... ... the 
Regarding claim 38, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs further discloses:
wherein the indicator of the main body of each marker includes a different alphabetical letter from the indicator of the main body of remaining markers of the plurality of markers (Fig. 15C-K: marker letters 224 and [0102]: imageable letters 224 including A (anterior) P (posterior), S (superior), I (inferior), M (medial), L (lateral or left), and R (right) indicating a direction or orientation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs.
Regarding claim 8, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
through the radiological scan in the body of the patient, the indicator identifies the portion of the surgical margin differently from identifying another portion, of the plurality of portions, of the surgical margin (Fig. 12F-G: letters on surface of device 180; [0097]: surgeon implants the device after performing the lumpectomy and places the device in a specific orientation that matches the orientation of the patient ... surgeon uses the implanted device with letter markings to ascertain the lateral anterior location of the tissue of the lumpectomy cavity to be excised; [0098]: regional markers on the device can be used to describe the anterior, 
	Stubbs does not disclose in the same embodiment:
the indicator identifies the portion of the surgical margin differently from identifying another portion, of the plurality of portions, of the surgical margin that is embedded with another indicator of another marker.
	Stubbs, however, discloses in a different embodiment:
an indicator (Fig. 15C-K: a letter 224 on each of spheres 216, flat caps 228, curved caps 226) identifies a portion of a surgical margin differently from identifying another portion, of the plurality of portions, of a surgical margin embedded with another indicator of another marker (Fig. 15C-K: a letter 224 on each of spheres 216, flat caps 228, curved caps 226; [0103]: lumpectomy cavity defined by flat 228 (FIGS. 15H-K) or curved 226 (FIGS. 15E-G) circular caps that provide radial support against the cavity walls yet also permit partial encapsulation of the cavity wall around the element to resist rotation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stubbs to function as claimed, since a marker comprising an indicator was well known in the art, as taught by Stubbs, and an indicator identifying a portion of a surgical margin different from identifying another portion of a surgical margin embedded with another indicator of another marker was also well known in the art, as taught by Stubbs. The motivation for the combination would have been to 
Regarding claim 10, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs does not disclose in the same embodiment:
wherein the indicator is located on a plurality of surfaces of the second element such that the indicator is visible in multiple directions of the radiological scan with regard to an exposed surface of the plurality of surfaces of the second element to radiological rays.
	Stubbs, however, discloses in a different embodiment:
an indicator (Fig. 15C-K: marker letters 224) is located on a plurality of surfaces of a second element (Fig. 15C-K and [0102]: imageable letters indicating a direction or orientation) such that the indicator is visible in multiple directions of a radiological scan with regard to an exposed surface of the plurality of surfaces of the second element to radiological rays (Fig. 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stubbs to function as claimed, since a marker comprising an indicator was well known in the art, as taught by Stubbs, and an indicator located on a plurality of surfaces of a marker was also well known in the art, as taught by Stubbs. The 
Regarding claims 24-26, Stubbs discloses all limitations of claim 23, as discussed above, and Stubbs does not disclose in the same embodiment:
wherein the main body comprises: a plurality of surfaces, and wherein the indicator comprises: indicia placed on the plurality of surfaces of the main body (claim 24);
wherein the indicator comprises indicia placed on each of a plurality of surfaces of the main body such that the indicator is visible in multiple directions of the radiological scan with regard to an exposed surface of the plurality of surfaces of the main body to radiological rays (claims 25-26); and
wherein the plurality of surfaces of the main body comprise: a first surface, and a second surface facing away from the first surface  (claim 26).
Stubbs, however, discloses in a different embodiment:
a plurality of surfaces (Fig. 15C-K: spheres 216, flat caps 228, curved caps 226), and wherein the indicator comprises: indicia placed on the plurality of surfaces of the main body (Fig. 15C-K: marker letter 224; [0100]: spherical ends 216; [0103]: flat 228 or curved 226 caps);
an indicator comprising indicia (Fig 15C-K: marker letters 224) placed on each of a plurality of surfaces of the main body (Fig. 15C-K: spheres 216/flat caps 228, curved caps 226) such that the indicator is visible in multiple directions of the radiological scan with regard to an exposed surface of the plurality of surfaces of the main body to radiological rays  (Fig. 13-14 
wherein the indicator comprises indicia (Fig. 15C-K: marker letters 224) placed on each of a plurality of surfaces of the main body (Fig. 15C-K: spheres 216/flat caps 228, curved caps 226) such that the indicator is visible in multiple directions of the radiological scan with regard to an exposed surface of the plurality of surfaces of the main body to radiological rays  (Fig. 13-14 and [0099]: anterior and posterior views in Fig. 13 and radiotherapy beams intersecting implanted device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stubbs to function as claimed, since a marker comprising an indicator was well known in the art, as taught by Stubbs, and an indicator located on a plurality of surfaces of a marker was also well known in the art, as taught by Stubbs. The motivation for the combination would have been to allow the marker fit into “more irregular (e.g., major and minor axes of differing lengths) cavities”, as taught by Stubbs ([0100]), and the marker be visible by different radiological rays. 
Regarding claim 28, Stubbs discloses all limitations of claim 26, as discussed above, and Stubbs further discloses:
wherein the plurality of surfaces of the main body further comprises: a third surface, a fourth surface opposing the third surface, a fifth surface being placed adjacent to each of the first surface, the second surface, the third surface, and the fourth surface, and a sixth surface being placed adjacent 
wherein the indicator is visible in multiple directions of the radiological scan (Fig. 15C-K: letters 224) with regard to the exposed surface of the plurality of surfaces of the main body to radiological rays (Fig. 13-14 and [0099]: anterior and posterior views in Fig. 13 and radiotherapy beams intersecting implanted device).
Claims 6 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Stubbs as applied to claims 1 and 26, respectively, above, and further in view of Dye et al. (US Patent No. 5405402) - hereinafter referred to as Dye.
Regarding claim 6, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the indicator is to be visible in the radiological scan ([0098]: regional markers on the device can be used to describe the anterior, posterior, medial, or lateral portions of the device by radiographically visible means).
	Stubbs does not disclose:
wherein the first element and a remaining portion of the second element are to be less visible, in the radiological scan, relative to the indicator.
	Dye, however, discloses:
a first element (Fig. 1: peg 11 on prosthetic member 11) and a remaining portion of a second element (Fig. 1: prosthetic member 11) are less visible in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stubbs to function as claimed, since an implantable product comprising a marker was well known in the art, as taught by Stubbs and Dye, and a marker more visible on a radiological scan than the rest of the implantable product was well known in the art, as taught by Dye. The motivation for the combination would have been to “provide X-ray detection of the orientation of the implantable prosthesis (implant)”, as taught by Dye (claim 5). 
Regarding claim 27, Stubbs discloses all limitations of claim 26, as discussed above, and Stubbs does not disclose:
wherein a material of the main body causes the first surface to be more visible or prominent in the radiological scan relative to the second surface.
Dye, however, discloses:
a material of an indicator causes a surface (radiographic marker 12) to be more visible or prominent in a radiological scan relative to a second surface (Fig. 1: prosthetic member; Abstract: polyethylene prosthetic member that is substantially transparent to x-rays and a radiographic marker that is substantially opaque to x-rays).
 motivation for the combination would have been to “provide X-ray detection of the orientation of the implantable prosthesis (implant)”, as taught by Dye (claim 5). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs as applied to claim 31 above, and further in view of Brown et al. (US Patent No. 7123690) - hereinafter referred to as Brown.
Regarding claim 39, Stubbs discloses all limitations of claim 31, as discussed above, and Stubbs does not disclose:
wherein a material of indicia of the main body of each marker is different from a material of a remaining portion of each marker.
	Brown, however, discloses:
a material of indicia of a marker is different from a material of a remaining portion of the marker (Fig. 4 and Col 2, lines 29-53: radiologically transparent housing member and radiologically opaque indicator member 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stubbs to function as claimed, since a radiological marker comprising an indicia was well known in the art, as taught  motivation for the combination would have been allow the remaining port of the marker “not obscure the printed indicia”, as taught by Brown (Col 2, line 29 - Col 3, line 3), in a radiological scan. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaViola et al. (US Patent Pub No. 2021/0169579) discloses at least a plurality of markers for a surgical cavity and for detection in a radiological scan (see at least Fig. 2-3 and [0100]: radiopaque permanent element).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799